Case 6:18-cv-02091-CEM-GJK Document 41 Filed 01/02/20 Page 1 of 2 PageID 221



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


MARIA PUERTA,

                      Plaintiff,

v.                                                          Case No: 6:18-cv-2091-Orl-41GJK

DIVERSIFIED I, LLC and LAILA
SABRY,

                      Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion to Conditionally Certify FLSA

Collective Action (“Motion,” Doc. 29). United States Magistrate Judge Gregory J. Kelly issued a

Report and Recommendation (Doc. 38), in which he recommends granting in part and denying in

part the Motion. After a de novo review of the record, and noting that Plaintiffs filed a Notice of

Non-Objection (Doc. 40) on November 25, 2019, and the time has elapsed for Defendants to file

an objection, the Court agrees with the analysis in the Report and Recommendation.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 38) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Motion to Conditionally Certify FLSA Collective Action (“Motion,”

               Doc. 29) is GRANTED in part and DENIED in part.

           3. The following class is CONDITIONALLY CERTIFIED:

                   a. hourly and/or flat rate employees who worked as drivers for the Defendants

                      at any time in the three years prior to December 5, 2018.




                                            Page 1 of 2
Case 6:18-cv-02091-CEM-GJK Document 41 Filed 01/02/20 Page 2 of 2 PageID 222



           4. Plaintiff’s counsel, Bobby Allen Lean, Jr. and Carlos V. Leach, are appointed class

              counsel.

           5. On or before January 16, 2020, Defendants shall provide Plaintiff with the names,

              addresses, and email addresses for everyone in the class.

           6. On or before January 30, 2020, Plaintiff shall mail a Notice to potential members

              of the class in the form provided in Docket Entry 29-5, with the revisions described

              in the Report and Recommendation, and the Consent to Become Class Member

              Pursuant to 29 U.S.C. § 216(b), in the form provided in Docket Entry 29-6.

           7. Potential class members shall be given forty-five days from the date of the Notice

              to opt-in and file a Consent.

           8. Plaintiff shall be permitted to post the Notice at Defendant Diversified I LLC’s

              facilities.

           9. The Motion is DENIED in all other respects.

       DONE and ORDERED in Orlando, Florida on January 2, 2020.




Copies furnished to:

Counsel of Record




                                              Page 2 of 2
